DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the communications filed on 12/14/2020.  The Examiner notes claims 1, 3, & 5-20 are currently pending and have been examined; claims 1, 7, & 19 are currently amended, claims 2 & 4 are canceled without prejudice. Please see the Response to Amendments and Response to Arguments sections below for more details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-6, & 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. (US 20160015230 A1) in view of Conrad (US 20130232722 A1), hereinafter Conrad1 and Conrad2, respectively.
Regarding claim 1 (Currently Amended)
Conrad1 discloses a hand vacuum cleaner [100] having an upper end [Fig 1; the end with 364 is the upper end], a lower end [Fig 1; the end opposite the upper end is the lower end], a front end [Fig 1; the end with 116 is the front end] and a rear end [Fig 1; the end with 112 is the rear end] positioned in a rearward direction rearward of the front end [Fig 1], the hand vacuum cleaner comprising:
a) a dirty fluid inlet [116] provided at the front end [Fig 1];
b) an air treatment member [¶83; 144] downstream of the dirty fluid inlet [Fig 1 & 4], the air treatment member comprising an air treatment member air inlet [188] and an air treatment member air 
c) a pre-motor filter [Fig 4 & 13, ¶138; 368 & 372 form a pre-motor filter] positioned in a pre-motor filter housing [352] downstream from the air treatment member [Fig 4] and positioned rearward of the air treatment member air outlet [Fig 4; a portion of 368 & 372 is rearward of 192], the pre-motor filter having an upper end [Fig 4 & 13; the top of 368 is the upper end of 368 & 372] that is positioned above the air treatment member air outlet [Fig 4 & 13] and a longitudinal length [Fig 4 & 13; 368 & 372 have a length that extends in the rearward direction] in the rearward direction that is longer than a transverse length [Fig 4 & 13; the length of 368 & 372 between the two sides of 360 is the transverse length] in a direction transverse to the rearward direction [Fig 4 & 13], the pre-motor filter housing having first and second rearwardly extending pre-motor filter housing sidewalls [Figure 1 of this office action, Fig 4 & 13], the pre-motor filter having first and second rearwardly extending pre-motor filter sidewalls that are positioned transversely inwardly of the pre-motor filter housing sidewalls…[Figure 1 of this office action; the pre-motor filter sidewalls are positioned transversely inwardly of the pre-motor filter housing sidewalls];
d) a suction motor [148] positioned downstream of the pre-motor filter [Fig 4], below the pre-motor filter and rearward of the air treatment member [Fig 4; 148 is below 368 & 372 and rearward of 144], the suction motor having a suction motor inlet [390];
e) an air flow path extending from the pre-motor filter to the suction motor [Fig 4];
f) a clean air outlet [120] downstream of the suction motor [Fig 4]; and,
g) a handle [112],
wherein a header [392] is provided above the air treatment member [Fig 4, ¶140].

    PNG
    media_image1.png
    882
    945
    media_image1.png
    Greyscale

Figure 1
Conrad1 may not explicitly disclose the pre-motor filter sidewalls are an upstream face of the pre-motor filter; or the pre-motor filter has an inner cavity that is downstream of the upstream face; or the header is provided forward of the pre-motor filter.
Conrad1 may not explicitly disclose the header is provided forward of the pre-motor filter.
However Conrad2 teaches an equivalent filter arrangement [¶114; the filter can be in various locations, but specifically the filter is laterally space from the cyclone] with the header [Fig 16 & 19, ¶86, one of ordinary skill in the art would place a header or plenum (i.e. 54) between 38 and 64 as shown in Fig 16 similar to the header shown in Fig 2] is provided forward of the pre-motor filter [Fig 19, the header is between 38 and 64 in the figure].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter arrangement of Conrad1 to have the header provided forward of the pre-motor filter as disclosed by Conrad2. One of ordinary skill in the art would have been motivated to make this substitution as filter locations as related to the cyclone are known in the art and specifically 
Conrad1 may not explicitly disclose the pre-motor filter has an inner cavity that is downstream of the upstream face.
Additionally Conrad2 further teaches the pre-motor filter has an inner cavity [66] that is downstream of the upstream face [Fig 19, ¶96; 66 is downstream of 76]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pre-motor filter as disclosed by Conrad1 as modified to have the pre-motor filter has an inner cavity that is downstream of the upstream face as disclosed by Conrad2. One of ordinary skill in the art would have been motivated to make this modification to increase the upstream surface area of the pre-motor filter by having the sides of the filter be used as part of the upstream surface [Conrad2:  ¶4 & ¶102].
Conrad1 may not explicitly disclose the pre-motor filter sidewalls are an upstream face of the pre-motor filter.
Additionally Conrad2 further teaches a first pre-motor filter embodiment wherein the pre-motor filter having first and second rearwardly extending pre-motor filter sidewalls [Fig 22 & Figure 2 of this office action; 64 has rearwardly extending sidewalls] that are positioned transversely inwardly of the pre-motor filter housing sidewalls [Fig 19, 22, & Figure 2 of this office action, ¶96; the sidewalls of 64 are transversely inward of the pre-motor filter housing sidewalls; the filter can be shaped to match the geometry of the pre-motor filter housing] and that are an upstream face of the pre-motor filter [Fig 19 & 22, ¶4 & ¶102, the sidewalls of 64 are an upstream face of the pre-motor filter].

    PNG
    media_image2.png
    277
    564
    media_image2.png
    Greyscale

Figure 2
As an alternate rejection for the filter shape Conrad2 further teaches the pre-motor filter having 

    PNG
    media_image3.png
    235
    559
    media_image3.png
    Greyscale

Figure 3
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pre-motor filter as disclosed by Conrad1 as modified to have the pre-motor filter sidewalls are an upstream face of the pre-motor filter as disclosed by Conrad2 in either Figure 2 or Figure 3 of this office action. One of ordinary skill in the art would have been motivated to make this modification to increase the upstream surface area of the pre-motor filter by having the sides of the filter be used as part of the upstream surface and the particular shape for the filter can be any known shape [Conrad2:  ¶4, ¶96, & ¶102]. Additionally pursuant MPEP 2144.04-IV-B, it has been held that absent persuasive evidence that the particular configuration (e.g. shape) of the claimed invention is significant, changes in shape are considered to be matters of design choice which a person skilled in the art would have found obvious
Regarding claim 2 (Canceled)
Regarding claim 3 (Original)
Conrad1 as modified teaches the hand vacuum cleaner of claim 1 wherein the pre-motor filter is positioned rearward of the air treatment member [Conrad2:  Fig 16 & 19; 64 is rearward of 24].
Regarding claim 4 (Canceled)
Regarding claim 5 (Original)
Conrad1 as modified teaches the hand vacuum cleaner of claim 1 and discloses wherein the longitudinal length and the transverse length.  
Conrad1 as modified may not explicitly disclose the longitudinal length being more than 1.5 the transverse length.

Regarding claim 6 (Original)
Conrad1 as modified teaches the hand vacuum cleaner of claim 1 wherein the pre-motor filter is tapered transversely inwardly in the rearward direction [Conrad1:  Fig 13, the sides of 368 & 372 taper inwardly at the rear end of 352].
Regarding claim 9 (Original)
Conrad1 as modified teaches the hand vacuum cleaner of claim 1 further comprising an openable lid [Conrad1:  Fig 13; 364] of the pre-motor filter housing.
Regarding claim 10 (Original)
Conrad1 as modified teaches the hand vacuum cleaner of claim 9 wherein an upper surface of the pre-motor filter is spaced from the openable lid and the upper surface of the pre-motor filter is an upstream face of the pre-motor filter [Conrad1:  Fig 4; the top surface of 368 is spaced from 364 and is an upstream face of the pre-motor filter].
Regarding claim 11 (Original)
Conrad1 as modified teaches the hand vacuum cleaner of claim 1 but may not explicitly disclose further comprising a pre-motor filter support, the pre-motor filter having support walls which are provided in the cavity of the pre-motor filter and support the pre-motor filter, the support walls having openings therethrough wherein the openings have a cross-sectional area in a direction transverse to a direction of flow through the openings that is at least 10% larger than a cross-sectional area in a direction transverse to a direction of flow through the cavity. 
However Conrad2 further teaches a pre-motor filter support [82], the pre-motor filter having support walls [84] which are provided in the cavity of the pre-motor filter [Fig 19] and support the pre-motor filter [Fig 19; ¶99-¶100], the support walls having openings [88] therethrough wherein the openings have a cross-sectional area [Fig 10-11] in a direction transverse to a direction of flow [Fig 19] through the openings that is at least 10% larger than a cross-sectional area in a direction transverse to a direction of flow through the cavity [Fig 10-11, ¶100; 88 has a combined cross sectional area larger than the air flow down and through 84 in Fig 10-11].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pre-motor filter as disclosed by Conrad1 as modified to have a pre-motor filter support as disclosed by Conrad2. One of ordinary skill in the art would have been motivated to make this modification to prevent the pre-motor filter from collapsing under the suction pressure [Conrad2:  ¶97].
Conrad1 as modified may not explicitly disclose the openings have a cross-sectional area in a direction transverse to a direction of flow through the openings that is at least 10% larger than a cross-sectional area in a direction transverse to a direction of flow through the cavity.
However Conrad1 as modified may not explicitly disclose at least 10% larger but it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to cause the openings cross-sectional area as disclosed by Conrad1 as modified to be at least 10% larger than a cross-sectional area in a direction transverse to a direction of flow through the cavity since it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimension would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" .  In the instant case, the openings of Conrad1 as modified would not operate differently with the claimed area and since the larger area is intended to prevent back pressure 
Regarding claim 12 (Original)
Conrad1 as modified teaches the hand vacuum cleaner of claim 11 wherein the cross-sectional area of the openings in the direction transverse to a direction of flow through the openings is 150 to 300% larger than the cross-sectional area in the direction transverse to the direction of flow through the cavity [Fig 10-11, ¶100; 88 has a combined cross sectional area larger than the air flow down and through 84 in Fig 10-11; Conrad1 as modified may not explicitly disclose 150 to 300% larger; However it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to cause the openings cross-sectional area as disclosed by Conrad1 as modified to be 150 to 300% larger than a cross-sectional area in a direction transverse to a direction of flow through the cavity since it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimension would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device"  .  In the instant case, the openings of Conrad1 as modified would not operate differently with the claimed area range and since the larger area is intended to prevent back pressure the openings would function appropriately have the claimed area range.  Further, Applicant places no criticality on the area range claimed other than simply preventing back flow which is a well-known and understood design consideration (Specification ¶80)].
Regarding claim 13 (Original)
Conrad1 as modified teaches the hand vacuum cleaner of claim 1 wherein the suction motor has an axis of rotation [Conrad1:  416] that extends through the pre-motor filter housing [Conrad1:  Fig 4].
Regarding claim 14 (Original)
Conrad1 as modified teaches the hand vacuum cleaner of claim 1 wherein the suction motor has an axis of rotation that extends through at least one of the cavity and the pre-motor filter [Conrad1:  Fig 4, ¶148; the motor is oriented to have 416 pass through the cavity and pre-motor filter].

Conrad1 as modified teaches the hand vacuum cleaner of claim 1 further comprising a main body [108] but may not explicitly disclose having a pre-motor filter support wherein the pre-motor filter support is secured to the main body and the pre-motor filter is removably mounted to the pre-motor filter support.
However Conrad2 further teaches further comprising a main body [14] having a pre-motor filter support [82] wherein the pre-motor filter support is secured to the main body [Fig 10-11 & 19; the filter is secured to the main body for use] and the pre-motor filter is removably mounted to the pre-motor filter support [Fig 11; 64 is removable from 82].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pre-motor filter as disclosed by Conrad1 as modified to have a pre-motor filter support as disclosed by Conrad2. One of ordinary skill in the art would have been motivated to make this modification to prevent the pre-motor filter from collapsing under the suction pressure [Conrad2:  ¶97].
Regarding claim 16 (Original)
Conrad1 as modified teaches the hand vacuum cleaner of claim 1 further comprising a main body [108] but may not explicitly disclose having a pre-motor filter support wherein the pre-motor filter support is non-removably mounted to the main body and the pre-motor filter is removably mounted to the pre-motor filter support.
However Conrad2 further teaches a main body [14] having a pre-motor filter support [82] wherein the pre-motor filter support is non-removably mounted to the main body [¶113; the filter support can be part of the pre-motor filter housing] and the pre-motor filter is removably mounted to the pre-motor filter support [Fig 11].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pre-motor filter as disclosed by Conrad1 as modified to have a pre-motor filter support as disclosed by Conrad2. One of ordinary skill in the art would have been motivated to make this modification to prevent the pre-motor filter from collapsing under the suction pressure [Conrad2:  ¶97].
Regarding claim 17 & 18 (Original)

Claim 17:  "… larger than a cross-sectional area in a direction transverse to a direction of flow into the suction motor inlet [Conrad1:  As the cavity of 82 is the same width as the cavity opening of the suction motor the reasons for rejecting the cavity cross-section is the same for rejecting the suction motor inlet." 
Claim 18:  the limitation is drawn to the suction motor inlet instead of the cavity but is rejected for the same reasons as 17.
Claim(s) 17 is/are therefore rejected for the same reasons set forth above for claim(s) 11.

Claim(s) 7-8 & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conrad1 in view of Conrad2 further in view of Paulla et al. (US 20200037836 A1), hereinafter Paulla.
Regarding claim 7 (Currently Amended)
Conrad1 as modified teaches the hand vacuum cleaner of claim 2 wherein the header has a cross-section flow area that is greater than the cross sectional area of the air treatment member air outlet in a direction transverse to a direction of flow through the air treatment member air outlet [Conrad1:  Fig 4 & 13, 392 of Conrad1 has a greater cross sectional area in a direction transverse to the direction of flow out of 192 and with the combination with Conrad 2 the header of Conrad1 (i.e. 392) has an even greater cross sectional area], whereby a velocity of air flow in the header is at least…less than a velocity of the air flow through the air treatment member air outlet [As the volumetric flow rate of the air flow coming out of 192 of Conrad1 is must be the same as in the header and the volumetric flow rate is the flow velocity times the cross-sectional area if you increase the cross-sectional area the velocity must be reduced so the volumetric flow rate remains the same].
Conrad1 as modified may not explicitly disclose at least 15% less.
However, per MPEP 2144.05(II)(B), wherein to optimize the velocity reduction, which is a known result-effective variable, the variable being a product of the cross-sectional area of the air flow passage, one of ordinary skill in the art would be motivated to experiment and find an optimum range with which the velocity is lowered by increasing the cross-section area operates, and would have produced an expected 
Regarding claim 8 (Original)
Conrad1 as modified teaches the hand vacuum cleaner of claim 7 wherein the velocity of air flow in the header is…of the velocity of the air flow through the air treatment member air outlet [As the volumetric flow rate of the air flow coming out of 192 of Conrad1 is must be the same as in the header and the volumetric flow rate is the flow velocity times the cross-sectional area if you increase the cross-sectional area the velocity must be reduced so the volumetric flow rate remains the same].
Conrad1 as modified may not explicitly disclose between 20 and 50%.
However, per MPEP 2144.05(II)(B), wherein to optimize the velocity reduction, which is a known result-effective variable, the variable being a product of the cross-sectional area of the air flow passage, one of ordinary skill in the art would be motivated to experiment and find an optimum range with which the velocity is lowered by increasing the cross-section area operates, and would have produced an expected outcome of increasing the area to reduce the velocity and increase the pre-motor filters ability to remove dust and debris from the air as taught by Paulla (¶59), and would have therefore constituted an obvious variable range at the time of applicants' invention.
Regarding claim 19 (Currently Amended) – 20 (Original)
Claim(s) 19-20 recite(s) the same or similar limitations as those addressed above for claim(s) 1 & 7-8.  The differences are addressed below:  
Claim 19:  "a annular pre-motor filter [Conrad2:  ¶96; 64 is annular]"
Claim 19:  "the pre-motor filter housing having a forwardly facing sidewall portion [Conrad1:  Fig 13, the side of 352 closest to the handle is a forwardly facing sidewall portion]"
Claim 19:  "the forwardly facing sidewall portion facing the header [Conrad1:  Fig 4 & 13, the forward facing sidewall portion of 352 is facing the header (392)]"
Claim(s) 19-20 is/are therefore rejected for the same reasons set forth above for claim(s) 1 & 7-8.

Response to Arguments
35 U.S.C. 103 Rejection
Applicant's arguments, see Pages 7-14, filed 12/14/2020 have been fully considered but are moot in light of the new grounds of rejection, see above for more details. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Conrad (US 2011/0219575 A1) discloses a pre-motor filter that has an upstream end above the air outlet and subsequent plane of the air treatment member, see Fig 9.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608.  The examiner can normally be reached on Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723